DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Remarks
This is a reply to the application filed on 08/02/2021, in which, claims 1-11 remain pending in the present application with claims 1, 10, and 11 being independent claims.
When making claim amendments, the applicant is encouraged to consider the references in their entireties, including those portions that have not been cited by the examiner and their equivalents as they may most broadly and appropriately apply to any particular anticipated claim amendments.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 02, 2021 is in compliance with the provisions of 37 CFR 1.97 and is being considered by the Examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f): 
(f) Element in Claim for a Combination. - An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “unit” (or “step for”, “device”, “element”, “mechanism”, “module”, “means”, “engine”, “component”, “member”, “apparatus”, “machine”, “system”, “assembly”, “portion”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.
Absence of the word “unit” in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function.
The claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: 
a video data acquiring unit configured to acquire video data captured by an imaging unit configured to capture an image of outside of a vehicle in claim 1; 
an imaging unit configured to capture an image of outside of a vehicle in claims 1, 10, and 11
an event detecting unit configured to detect an event with respect to the vehicle in claim 1; 
an event detection direction acquiring unit configured to acquire an event detection direction in claim 1; 
a recording control unit configured to, when the event detecting unit detects an event, store video data caused by the detected event as event recording data that is captured by the imaging unit in claim 1; 
a replay control unit configured to replay the event recording data stored in the recording control unit in claim 1; 
a display control unit configured to cause a display unit to display the event recording data replayed by the replay control unit in claim 1; 
a replay control unit configured to acquire event recording data in claim 10; and
a display control unit configured to display the event recording data replayed by the replay control unit in claim 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. (FP 7.30.06).
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claims 2-9 depend on claim 1 thus 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is also invoked.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (US 20130261880 A1, hereinafter referred to as “Cho”) in view of Nagamine et al. (US 20100134264 A1, hereinafter referred to as “Nagamine”), further in view of Abecassis (US 20030194211 A1, hereinafter referred to as “Abecassis”).
Regarding claim 1, Cho discloses a record-and-replay control device comprising: 
a video data acquiring unit configured to acquire video data captured by an imaging unit configured to capture an image of outside of a vehicle (see Cho, paragraph [0028]: “a mobile terminal 100 including an image input unit 200, e.g., a camera, is detachably cradled in a vehicle 130 in order to capture an interior field of view or an exterior field of view of the vehicle”); 
an event detecting unit configured to detect an event with respect to the vehicle (see Cho, paragraph [0032]: “Upon occurrence of a vehicle event”); and
a recording control unit configured to, when the event detecting unit detects an event, store video data caused by the detected event as event recording data that is captured by the imaging unit with a first angle of view (see Cho, paragraph [0032]: “the mobile terminal 100 records images, upon an occurrence of an event, by checking various vehicle states or driving conditions based on information received from the OBD terminal 120. The images are stored together with the information received from the OBD terminal 120. As accident images, and driving or speed information during an accident are stored, the composite vehicle information may be helpful in analyzing a cause of the accident”). 
Regarding claim 1, Cho discloses all the claimed limitations with the exception of an event detection direction acquiring unit configured to acquire an event detection direction with respect to the vehicle; a replay control unit configured to replay the event recording data stored in the recording control unit; and a display control unit configured to cause a display unit to display the event recording data replayed by the replay control unit, by adopting a second angle of view with enlargement in the event detection direction acquired by the event detection direction acquiring unit.
Nagamine from the same or similar fields of endeavor discloses an event detection direction acquiring unit configured to acquire an event detection direction with respect to the vehicle (see Nagamine, paragraph [0023]: “the obstacle recognizing portion 33 generates and then outputs obstacle information, including an outline and a position (i. e., accordingly, an orientation relative to the vehicle 1) of the obstacle existing on the captured image, and a moving direction (i. e., accordingly, an approaching direction relative to the vehicle 1) of the obstacle”); and
a display control unit configured to cause a display unit to display the event recording data replayed by the replay control unit, by adopting a second angle of view with enlargement in the event detection direction acquired by the event detection direction acquiring unit (see Nagamine, paragraph [0037]: “A display mode may be included, in which even when the obstacle area is determined to be included within the area of narrow-field-of-view image, the obstacle image may be extracted, and then the obstacle image may be displayed together with the narrow-field-of-view image as an enlarged image of the obstacle”).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Nagamine with the teachings as in Cho. The motivation for doing so would ensure the system to have the ability to use the vehicle surrounding confirmation apparatus disclosed in Nagamine to recognize obstacle and to output obstacle information including an outline; an orientation relative and an approaching direction relative to the vehicle of the obstacle; and to display obstacle image together with the narrow field of view image as an enlarged image of the obstacle thus acquiring an event detection direction with respect to the vehicle and displaying the event recording data replayed by adopting a second angle of view with enlargement in the event detection direction acquired by the event detection direction acquiring unit in order to display the video data captured in an enlarged size so that it is easy to appropriately check an event status.
Regarding claim 1, the combination teachings of Cho and Nagamine as discussed above disclose all the subject matter of the claimed invention with the exceptions of a replay control unit configured to replay the event recording data stored in the recording control unit.
Abecassis from the same or similar fields of endeavor discloses a replay control unit configured to replay the event recording data stored in the recording control unit (see Abecassis, paragraph [0361]: “A viewer may activate the replay function in a Multimedia Player”).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Abecassis with the teachings as in Cho and Nagamine. The motivation for doing so would ensure the system to have the ability to use the replaying a portion of a video method disclosed in Abecassis to activate the replay function in a multimedia player to play an portion of the video, i.e the recording storied upon detected event thus replaying the event recording data storied in the recording control unit in order to replay detected event using different instruction so that user can identify event status clearly.
Regarding claim 2, the combination teachings of Cho, Nagamine, and Abecassis as discussed above also disclose the record-and-replay control device according to claim 1, wherein the display control unit is configured to selectively switch between display of the event recording data with the first angle of view and display of the event recording data with the second angle of view (see Nagamine, paragraph [0054]: “display image generating portion 36 outputs the display image to the monitor 4 so that the obstacle image and the narrow-field-of-view image are displayed alternately”).
The motivation for combining the references has been discussed in claim 1 above.
Regarding claim 3, the combination teachings of Cho, Nagamine, and Abecassis as discussed above also disclose the record-and-replay control device according to claim 1, wherein when an instruction on slow replay is issued for the event recording data that is replayed and displayed with the first angle of view (see Abecassis, paragraph [0394]: “That control comprises pausing the video or altering the transmission speed”), the display control unit displays the event recording data with the second angle of view (see Abecassis, paragraph [0434]: “The B-button would have the opposite effect. Pressing the B-button would enlarge the field of view of the window. Eventually restoring the window to the available image”).
The motivation for combining the references has been discussed in claim 1 above.
Regarding claim 4, the combination teachings of Cho, Nagamine, and Abecassis as discussed above also disclose the record-and-replay control device according to claim 1, wherein when an instruction on repeat replay is issued within a second predetermined period with respect to the event recording data that is replayed and displayed with the first angle of view (see Abecassis, paragraph [0508]: “The illustration 1763 shows a defined segment which has been arbitrarily fragmented, the firsts set of fragmented segments played, the segment is arbitrarily fragmented again, and as the second set of fragmented segments are played, the fragmentation of the segment and playing of a fragment is repeated with the playing of a single segment. In the illustration 1763”), the display control unit displays the event recording data by adopting the second angle of view (see Abecassis, paragraph [0434]: “The B-button would have the opposite effect. Pressing the B-button would enlarge the field of view of the window. Eventually restoring the window to the available image”).
The motivation for combining the references has been discussed in claim 1 above.
Regarding claim 5, the combination teachings of Cho, Nagamine, and Abecassis as discussed above also disclose the record-and-replay control device according to claim 1, wherein when an instruction on suspension is issued with respect to the event recording data that is replayed and displayed with the first angle of view (see Abecassis, paragraph [0533]: “the Multimedia Player initiates routines 1821-1823 to cause that the transmission of the video to the display is paused”), the display control unit displays the event recording data by adopting the second angle of view (see Abecassis, paragraph [0434]: “The B-button would have the opposite effect. Pressing the B-button would enlarge the field of view of the window. Eventually restoring the window to the available image”).
The motivation for combining the references has been discussed in claim 1 above.
Regarding claim 6, the combination teachings of Cho, Nagamine, and Abecassis as discussed above also disclose the record-and-replay control device according to claim 1, wherein when the event recording data is replayed within a first predetermined period since storage of the event recording data, the display control unit displays the event recording data by adopting the second angle of view with enlargement in the event detection direction acquired by the event detection direction acquiring unit (see Nagamine, paragraphs [0036]-[0037]: “each of the narrow-field-of-view image and the obstacle image may be arranged next to each other. Further, the narrow-field-of-view image and the obstacle image may be alternately displayed every predetermined time frame … then the obstacle image may be displayed together with the narrow-field-of-view image as an enlarged image of the obstacle”).
The motivation for combining the references has been discussed in claim 1 above.
Regarding claim 7, the combination teachings of Cho, Nagamine, and Abecassis as discussed above also disclose the record-and-replay control device according to claim 1, wherein the display control unit displays the event recording data replayed by the replay control unit, by adopting the second angle of view with enlargement in the event detection direction acquired by the event detection direction acquiring unit (see Nagamine, paragraph [0023]: “the obstacle recognizing portion 33 generates and then outputs obstacle information, including an outline and a position (i. e., accordingly, an orientation relative to the vehicle 1) of the obstacle existing on the captured image, and a moving direction (i. e., accordingly, an approaching direction relative to the vehicle 1) of the obstacle”), during a first period including an event detected time point (see Cho, paragraphs [0039]-[0040]: “the vehicle state information acquirer 230 also receives vehicle state information from the OBD terminal 120 upon an occurrence of an event ... The GPS information includes information about a current location and a speed of the vehicle 130 during driving and a current time”).
The motivation for combining the references has been discussed in claim 1 above.
Regarding claim 8, the combination teachings of Cho, Nagamine, and Abecassis as discussed above also disclose the record-and-replay control device according to claim 7, wherein the display control unit displays the event recording data replayed by the replay control unit (see Nagamine, paragraph [0028]: “the display image generating portion 36 generates a display image, in which the obstacle image, extracted by means of the obstacle image extracting portion 33, is superimposed on the narrow-field-of-view image”), by adopting the first angle of view during a period other than the first period (see Cho, paragraph [0043]: “Pre-event and post-event images each having a predetermined size are stored, with respect to an event occurrence time”).
The motivation for combining the references has been discussed in claim 1 above.
Regarding claim 9, the combination teachings of Cho, Nagamine, and Abecassis as discussed above also disclose the record-and-replay control device according to claim 7, wherein when the replayed event recording data is displayed with the second angle of view, the display control unit performs display indicating a horizontal center in the first angle of view (see Nagamine, paragraph [0022]: “FIG. 5 schematically illustrates the wide-field-of-view image captured by the camera 2 in a state shown by FIG. 3, and then memorized in the memory 31. The narrow-field-of-view image generating portion 32 partially extracts an image as the narrow-field-of-view image from the captured wide-field-of-view image of the vehicle surrounding, such as the rear view of the vehicle 1, using an extracting frame 91 (shown by an alternate long and short dash line in FIG. 5) having a predetermined coordinate position”).
The motivation for combining the references has been discussed in claim 1 above.
Claim 11 is rejected for the same reasons as discussed in claim 1 above.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Cho in view of Nagamine, further in view of Abecassis.
Regarding claim 10, Cho discloses a replay control device comprising:
the event recording data being based on video data captured by an imaging unit configured to capture an image of outside of a vehicle on the basis of an event that has occurred on the vehicle (see Cho, paragraph [0028]: “a mobile terminal 100 including an image input unit 200, e.g., a camera, is detachably cradled in a vehicle 130 in order to capture an interior field of view or an exterior field of view of the vehicle”).
Regarding claim 10, Cho discloses all the claimed limitations with the exception of a replay control unit configured to replay the event recording data; acquire event recording data and information indicating an event detection direction of the event recording data; and a display control unit configured to display the event recording data replayed by the replay control unit, by adopting the second angle of view with enlargement in the event detection direction on the basis of the information indicating the event detection direction.
Nagamine from the same or similar fields of endeavor discloses acquire event recording data and information indicating an event detection direction of the event recording data (see Nagamine, paragraph [0023]: “the obstacle recognizing portion 33 generates and then outputs obstacle information, including an outline and a position (i. e., accordingly, an orientation relative to the vehicle 1) of the obstacle existing on the captured image, and a moving direction (i. e., accordingly, an approaching direction relative to the vehicle 1) of the obstacle”); and 
a display control unit configured to display the event recording data replayed by the replay control unit, by adopting the second angle of view with enlargement in the event detection direction on the basis of the information indicating the event detection direction (see Nagamine, paragraph [0037]: “A display mode may be included, in which even when the obstacle area is determined to be included within the area of narrow-field-of-view image, the obstacle image may be extracted, and then the obstacle image may be displayed together with the narrow-field-of-view image as an enlarged image of the obstacle”).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Nagamine with the teachings as in Cho. The motivation for doing so would ensure the system to have the ability to use the vehicle surrounding confirmation apparatus disclosed in Nagamine to recognize obstacle and to output obstacle information including an outline; an orientation relative and an approaching direction relative to the vehicle of the obstacle; and to display obstacle image together with the narrow field of view image as an enlarged image of the obstacle thus acquiring an event detection direction with respect to the vehicle and displaying the event recording data replayed by adopting a second angle of view with enlargement in the event detection direction acquired by the event detection direction acquiring unit in order to display the video data captured in an enlarged size so that it is easy to appropriately check an event status.
Regarding claim 10, the combination teachings of Cho and Nagamine as discussed above disclose all the subject matter of the claimed invention with the exceptions of a replay control unit configured to replay the event recording data.
Abecassis from the same or similar fields of endeavor discloses a replay control unit configured to replay the event recording data (see Abecassis, paragraph [0361]: “A viewer may activate the replay function in a Multimedia Player”).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Abecassis with the teachings as in Cho and Nagamine. The motivation for doing so would ensure the system to have the ability to use the replaying a portion of a video method disclosed in Abecassis to activate the replay function in a multimedia player to play an portion of the video, i.e the recording storied upon detected event thus replaying the event recording data storied in the recording control unit in order to replay detected event using different instruction so that user can identify event status clearly. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIENRU YANG whose telephone number is (571)272-4212. The examiner can normally be reached Monday - Friday 10 AM - 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAI TRAN can be reached on 571-272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NIENRU YANG
Examiner
Art Unit 2484



/NIENRU YANG/Examiner, Art Unit 2484

/THAI Q TRAN/Supervisory Patent Examiner, Art Unit 2484